Case: 18-60457      Document: 00514956842         Page: 1    Date Filed: 05/14/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit


                                    No. 18-60457
                                                                                FILED
                                                                            May 14, 2019
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
JOSE DAVID UMANZOR HERNANDEZ,

                                                 Petitioner

v.

WILLIAM P. BARR, U.S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A216 075 168


Before HIGGINBOTHAM, ELROD, and DUNCAN, Circuit Judges.
PER CURIAM: *
       Jose David Umanzor Hernandez, a citizen of El Salvador, petitions this
court for review of the decision of the Board of Immigration Appeals (BIA)
dismissing his appeal from the decision of the Immigration Judge denying his
applications for withholding of removal and for relief under the Convention
Against Torture (CAT). We review the BIA’s legal conclusions de novo and its
findings of fact, including an alien’s eligibility for withholding of removal and


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-60457    Document: 00514956842    Page: 2   Date Filed: 05/14/2019


                                No. 18-60457

CAT protection, for substantial evidence. Milat v. Holder, 755 F.3d 354, 359
(5th Cir. 2014); Chen v. Gonzales, 470 F.3d 1131, 1134 (5th Cir. 2006).
      According to Hernandez, the BIA erred in determining that his proffered
social group consisting of imputed MS-13 gang members was not cognizable.
However, he has abandoned that claim by failing to brief any argument
challenging the BIA’s conclusion that his claimed particular social group was
foreclosed by Matter of E-A-G, 24 I & N. Dec. 591 (BIA 2008), holding that such
a group was not cognizable. See Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th
Cir. 2003) (holding that issues not argued by an alien seeking review of a BIA
decision are deemed abandoned); see also Yohey v. Collins, 985 F.2d 222, 224-
25 (5th Cir. 1993).   Even were that not so, the BIA’s determination that
Hernandez’s request for withholding of removal was not based on fear of
persecution related to membership in a cognizable particular social group was
supported by substantial evidence. See Orellana-Monson v. Holder, 685 F.3d
511, 519-22 (5th Cir. 2012); see also Chen, 470 F.3d at 1134.
      Substantial record evidence likewise supports the BIA’s finding that
Hernandez is not eligible for CAT relief because he has not shown that the
Salvadoran government would torture him or acquiesce in his being subject to
torture. See Morales v. Sessions, 860 F.3d 812, 818 (5th Cir. 2017); see also
Garcia v. Holder, 756 F.3d 885, 892 (5th Cir. 2014); Chen, 470 F.3d at 1134.
Accordingly, the petition for review is DENIED.




                                       2